DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The word “mop” is incorrectly spelled “mope” two times in Paragraph 0030.  
Appropriate correction is required.
Claim Objections
Claims 2-4 are objected to because of the following informalities:  the word “said” should be placed before the phrase “at least one reinforcement rod” in Line 1 of each of Claims 2-4.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray (US 4,685,167).
Regarding Claim 1, Murray discloses a mop head assembly, comprising: a plate (18) made of polymer (Murray disclose that the plate (18) is made of plastic, it is commonly known that all plastics are made of polymer), said plate (18) having a leading edge, a trailing edge, opposed lateral edges, an upper surface and a lower surface, the upper surface opposed to the lower surface, a longitudinal axis extending from the first lateral edge to second lateral edge, a transverse axis extending from the leading edge and the trailing edge, the upper surface defined between the leading edge, the trailing edge, and the opposed lateral edges, the lower surface defined between the leading edge, the trailing edge, and the opposed lateral edges, a receiving member (30) between the leading edge and the trailing edge on the upper surface configured to receive an end of a handle (15), and the lower surface configured to receive a cleaning element (12); and at least one reinforcement rod (20, upstanding flange member) supported by the polymer plate (18) configured to enhance stiffness and inhibiting warping of the polymer plate (18), the at least one rod (20) extending in a longitudinal direction along the upper surface, the rod having opposed first and second ends, the rod (20) first end proximal to the first lateral edge and the rod second end proximal to the second lateral edge.
Regarding Claim 2, Murray discloses the mop head assembly of Claim 1, wherein at least one said reinforcement rod (20) is positioned proximate to and in alignment with the leading edge.
Regarding Claim 3, Murray discloses the mop head assembly of claim 1, wherein at least one said reinforcement rod (20) is positioned proximate to and in alignment with the trailing edge.
Regarding Claim 4, Murray discloses the mop head assembly of claim 3, wherein at least another said reinforcement rod (20) support is provided on the upper surface and positioned proximate to and in alignment with the leading edge.
Regarding Claim 5, Murray discloses the mop head assembly of claim 1, wherein a first said reinforcement rod (20) is positioned proximate to and in alignment with the leading edge and a second said reinforcement rod (20) is positioned proximate to and in alignment with the trailing edge.
Regarding Claim 13, Murray discloses the mop head assembly of claim 1, wherein the receiving member (30) between the leading edge and the trailing edge on the upper surface configured to receive an end of a handle (15) comprises first and second receiving member supports (26) extending from the upper surface, the first support spaced from the second support, and a receiving rod (30) having first and second opposed ends, the receiving rod (30) extending from the first receiving member support to the second receiving member support (26), the receiving rod (30) first and second ends attached respectively to the first and second receiving member supports (26).
Regarding Claim 14, Murray discloses the mop head assembly of claim 13, wherein the receiving rod (30) extends in a longitudinal direction, the receiving rod first end proximal to the first lateral edge and the receiving rod (30) second end proximal to the second lateral edge.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Silverman, et al. (CA 2677042 A1).
Regarding Claim 6, Murray disclose the mop head assembly of claim 5, as previously discussed above.  Murray further discloses that the reinforcing rods (20) are either integral or separate from the base member (18). See Murray, Col. 1, Line 24.
Murray does not explicitly disclose the specific means in which the reinforcing rods (20) are attached to the upper surface of the plate (18), comprising a first set of reinforcement rod supports provided on the upper surface for supporting and securing the first rod, and further comprising a second set of reinforcement rod supports provided on the upper surface for supporting and securing the second rod.
However, Silverman teaches the concept of using multiple sets of supports (125) provided for receiving devices as a means of attaching separable parts of a mop head assembly to one another.  See Silverman, Fig. 12.

    PNG
    media_image1.png
    371
    582
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mop head assembly of Murray to further comprise of a first set of reinforcement rod supports provided on the upper surface for supporting and securing the first rod, and further comprising a second set of reinforcement rod supports provided on the upper surface for supporting and securing the second rod, as a known means of attaching separable parts of a mop assembly to one another, as taught by Silverman, for the purpose of ease of manufacturing and for ease of removal for cleaning and repair/replacement of parts. It is further noted that making separable does, absent any new or unexpected results, does not establish patentability over the prior art.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Oliveira (BR 20218013751-0 U2).
Regarding Claim 7, Murray discloses the mop head assembly of Claim 1, as previously discussed above.
Murray does not disclose a plurality of teeth fields on the lower surface for attachment with the cleaning element.
However, Oliveira teaches a mop head assembly with a plurality of teeth fields (V) on the lower surface for attachment with the cleaning element (microfiber cloth, see Paragraph 015).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mop head assembly of Murray to further comprise of a plurality of teeth fields on the lower surface for attachment with the cleaning element, as taught by Oliveira, as a matter of design choice, to provide additional fixation of the cleaning element to the base, without any new or unexpected results.
Regarding Claim 12, Murray discloses the mop head assembly of Claim 1, as previously discussed above.
Murray does not disclose wherein the cleaning element is a microfiber cloth.
However, Oliveira teaches a mop head assembly wherein the cleaning element is a microfiber cloth.  See Paragraph 015.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mop head assembly of Murray to further comprise of wherein the cleaning element is a microfiber cloth, as taught by Oliveira, for the purpose of more efficient cleaning. See Oliveira, Paragraph 003.
Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Oliveira, in further view of Noble (US 2018/0064306 A1).
Regarding Claim 8, Murray, as modified, discloses the mop head assembly of Claim 7, as previously discussed above.
Murray, as modified, does not disclose the further comprising at least one additional teeth field on the upper surface for attachment with the cleaning element.
However, Noble teaches at least one additional teeth field on the upper surface for attachment with the cleaning element. See Noble, Paragraph 0044 (“Velcro type attachments on the top of the mop head, and the like.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mop head assembly of Murray, as modified, to further comprise of at least one additional teeth field on the upper surface for attachment with the cleaning element, as taught by Noble, as a matter of design choice, to provide additional fixation of the cleaning element to the base, without any new or unexpected results.
Regarding Claim 9, Murray, as modified, discloses the mop head assembly of Claim 8, as previously discussed above, wherein the additional teeth field (Noble, 22) on the upper surface comprise a pair of additional teeth fields provided proximate to a pair of lateral side edges of the polymer plate. See Noble, Figs. 6-17.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Grant (US 1,339,925).
Regarding Claim 10, Murray discloses the mop head assembly of Claim 1, as previously discussed above.
Murray does not disclose wherein the at least one reinforcement rod is formed of metal. 
However, Grant teaches a mop head assembly with wherein at least one reinforcement rod (18) is formed of metal. See Fig. 5 and Page 2, Lines 19-20.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mop head assembly of Murray, wherein the at least one reinforcement rod is formed of metal, as taught by Grant, as a known material to be utilized for the reinforcement rod of a mop head assembly, for the purpose of providing additional stiffness to the flat plate of Murray.
Regarding Claim 11, Murray discloses the mop head assembly of Claim 1, as previously discussed above.
Murray does not disclose wherein the at least one reinforcement rod is formed of steel. 
However, Grant teaches a mop head assembly with wherein at least one reinforcement rod (12/12a) is formed of steel. See Fig. 1 and Page 1, Lines 75-78.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mop head assembly of Murray, wherein the at least one reinforcement rod is formed of steel, as taught by Grant, as a known material to be utilized for the reinforcement rod of a mop head assembly, for the purpose of providing additional stiffness to the flat plate of Murray.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723